 



Exhibit 10.1
SUPPLEMENTAL RETIREMENT AND DEATH BENEFITS AGREEMENT
     THIS AGREEMENT dated as of the 8th day of November, 2005, by and between
EnPro Industries, Inc., a North Carolina corporation (the “Company”), and Ernest
F. Schaub (the “Executive”);
WITNESSETH:
     WHEREAS, Executive participates in the following two non-qualified
retirement plans sponsored by the Company: (1) the Defined Benefit Restoration
Plan (the “Restoration Plan”), which provides retirement benefits that could not
be accrued under the Company’s tax-qualified pension plan (the “Qualified Plan”)
because of certain limitations under the Internal Revenue Code (the “Code”)
applicable to tax-qualified plans; and (2) the Supplemental Executive Retirement
Plan (the “SERP”), which provides for the accrual of additional retirement
benefits equal to the combined benefit under the Qualified Plan and Restoration
Plan for Executive’s first 15 years of service with the Company following
June 1, 2002; and
     WHEREAS, Executive is fully vested in his benefits under the Restoration
Plan and the SERP; and
     WHEREAS, pursuant to a Death Benefits Agreement between Executive and the
Company (the “Death Benefits Agreement”), Executive’s beneficiary will receive
certain death benefits if Executive dies while employed by the Company, which
death benefits are in lieu of any death benefits otherwise payable by reason of
Executive’s participation in the Restoration Plan and the SERP; and
     WHEREAS, the purpose of this Agreement is to provide for certain
supplemental retirement and death benefits that replace the benefits Executive
would have otherwise been eligible for under the Restoration Plan, the SERP and
the Death Benefits Agreement in compliance with the new deferred compensation
requirements of Code Section 409A; and
     WHEREAS, the Company previously purchased one or more life insurance
policies on the life of Executive to finance the Company’s obligations under the
Restoration Plan, the SERP and the Death Benefits Agreement, and the Company
intends to use those policies to deliver the benefits to be provided under this
Agreement;
     NOW THEREFORE, in consideration of the services rendered and to be rendered
by Executive and of the covenants contained herein, the parties agree as
follows:

 



--------------------------------------------------------------------------------



 



     1. Supplemental Retirement Benefits Replacing Restoration Plan and SERP
Benefits.
          (a) Amount and Payment of Supplemental Retirement Benefits. The single
sum present value of Executive’s aggregate accrued benefit under the Restoration
Plan and the SERP shall be determined as of December 1, 2005 pursuant to the
provisions of Section 1(b) below. Subject to the provisions of Section 1(d)
below, such single sum present value shall be paid to Executive on or before
December 31, 2005. As of each subsequent December 31 or, if earlier, the date of
Executive’s termination of employment with the Company, the single sum present
value of the amount of the additional aggregate benefits accrued under the
Restoration Plan and the SERP since the most recently preceding determination
date shall be determined pursuant to the provisions of Section 1(b) below and,
subject to the provisions of Section 1(d) below, paid to Executive as soon as
administratively practicable after such date, but not more than 60 days
thereafter. In each case, the payment shall be made by the Company delivering to
Executive a life insurance policy (each, a “Policy”) having a net cash value as
of the applicable determination date equal to the amount of the payment. In the
Company’s discretion, the Company may require Executive to provide a restrictive
endorsement with respect to each Policy limiting Executive’s access to the
Policy’s cash value (through withdrawals, Policy loans, transfers or otherwise)
prior to such time as reasonably required by the Company and specified in the
restrictive endorsement, such restrictions not to apply beyond the date of
Executive’s termination of employment with the Company. Payments under this
Section 1(a) shall be in lieu of, and fully replace, any retirement benefits
Executive would have otherwise become entitled to receive under the Restoration
Plan or the SERP. For purposes of this Agreement, each payment under this
Section 1(a) shall be referred to as a “Retirement Benefit Payment.”
          (b) Determination of Single Sum Present Value. For purposes of Section
1(a) above, the single sum present value of Executive’s Restoration Plan and
SERP benefits as of December 1, 2005, and the single sum present value of the
additional Restoration Plan and SERP benefits accrued from time to time
thereafter, shall be determined as follows, depending on whether Executive has
attained Executive’s “Earliest Retirement Age” (as defined under the Qualified
Plan) as of the applicable determination date:

  (i)   Earliest Retirement Age Attained. If Executive has attained Executive’s
Earliest Retirement Age under the Qualified Plan as of the applicable
determination date, then the present value of the aggregate Restoration Plan and
SERP benefits

2



--------------------------------------------------------------------------------



 



      payable with respect to such determination date shall be determined by:
(A) assuming Executive then retired and commenced such benefits as soon as
administratively practicable after such date; (B) if such date occurs prior to
Executive’s Normal Retirement Age, reducing the amount of the assumed annuity
payments for commencement prior to Normal Retirement Age in accordance with the
provisions of the Qualified Plan as in effect as of the date hereof;
(C) determining the single sum present value of those annuity payments using the
actuarial assumptions in effect under the Qualified Plan as of the determination
date used for purposes of determining the single sum value of benefits under the
Qualified Plan; and (D) reducing such present value for the actuarially
equivalent present value of any prior Retirement Benefit Payments under Section
1(a) above using the actuarial assumptions in effect under the Qualified Plan as
of the determination date.

  (ii)   Earliest Retirement Age Not Attained. If Executive has not attained
Executive’s Earliest Retirement Age under the Qualified Plan as of the
applicable determination date, then the present value of the aggregate
Restoration Plan and SERP benefits payable with respect to such determination
date shall be determined by: (A) assuming Executive then terminated employment
with the Company and such benefits would commence at Executive’s Normal
Retirement Age (as defined under the Qualified Plan as of the date hereof) in a
singe life annuity; (B) determining the single sum present value of the those
annuity payments using the actuarial assumptions in effect under the Qualified
Plan as of the determination date used for purposes of determining the single
sum value of benefits under the Qualified Plan; and (C) reducing such present
value for the actuarially equivalent present value of any prior Retirement
Benefit Payments under Section 1(a) above using the actuarial assumptions in
effect under the Qualified Plan as of the determination date.

Notwithstanding the foregoing, if the Qualified Plan is terminated prior to a
determination date, then the actuarial assumptions applicable under clauses
(i)(C), (i)(D), (ii)(B) and (ii)(C) above shall be the actuarial assumptions
that would have applied under the Qualified Plan had it continued in effect
through the determination date based on the provisions of the Qualified Plan in
effect at the time the Qualified Plan was terminated.
          (c) Gross-Up Payments. In addition, subject to the provisions of
Section 1(d) below, Executive shall receive with each Retirement Benefit Payment
a tax-gross-up payment (each, a “Gross-Up Payment”) in an amount necessary to
provide Executive with sufficient cash, after all applicable taxes on the
Gross-Up Payment, to pay all applicable taxes on the Retirement Benefit Payment.
For purposes of calculating the amount of each Gross-Up Payment, federal and
state income taxes shall be deemed to be payable by Executive at the highest
marginal rate then in effect.

3



--------------------------------------------------------------------------------



 



          (d) Code Section 162(m) Condition. Notwithstanding any provision
herein to the contrary, a Retirement Benefit Payment and related Gross-Up
Payment for any determination date prior to Executive’s termination of
employment with the Company shall be delayed to the extent the Company
reasonably anticipates that the Company’s deduction with respect to such
payments otherwise would be limited or eliminated by application of Code
Section 162(m); provided, however, that any such delayed payments shall be made
at the earlier of (i) at the earliest date at which the Company reasonably
anticipates that Company’s deduction with respect to such payments will not be
limited or eliminated by application of Code Section 162(m) or (ii) as soon as
administratively practicable following Executive’s termination of employment
with the Company, but not more than 60 days thereafter.
          (e) Six-Month Delay For Final Payment. Notwithstanding any provision
herein to the contrary, to the extent required by Code Section 409A, the final
Retirement Benefit Payment under Section 1(a) above (in connection with
Executive’s termination of employment with the Company) and related Gross-Up
Payment shall be made on the date six months after such termination of
employment.
     2. Coordination With Death Benefits Agreement. The amount of the death
benefits payable under the Death Benefits Agreement shall be reduced,
dollar-for-dollar, by the amount of the death benefit provided under each Policy
distributed in accordance with Section 1(a) above.
     3. Miscellaneous
          (a) No provisions of this Agreement may be modified, waived or
discharged, and this Agreement may not be terminated, unless such waiver,
modification, discharge or termination is agreed to in a written instrument
signed by Executive and the Company. Notwithstanding the foregoing, nothing in
this Agreement shall prevent the Company from terminating or amending the
Qualified Plan or the Restoration Plan; provided, however, that except with
Executive’s prior written consent, (i) no such termination or amendment of the
Qualified Plan or the Restoration Plan shall deprive Executive of the right to
receive any portion of the benefits accrued under this Agreement for benefits
accrued under the Restoration Plan through the date of such termination or
amendment and (ii) Executive’s benefits under the SERP for purposes of this
Agreement shall continue to be determined in accordance with the provisions of
the Qualified Plan, the Restoration Plan and the SERP as in effect immediately
prior to such

4



--------------------------------------------------------------------------------



 



termination or amendment. No waiver by either party hereto at any time of any
breach by the other party hereto or compliance with, any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof, have been made by either
party which is not set forth expressly in this Agreement. This Agreement shall
not in any way be construed to modify or amend the terms and provisions of the
Management Continuity Agreement between the Company and Executive as in effect
from time to time.
          (b) Nothing in this Agreement shall be construed to confer upon
Executive any right of continuing employment by the Company, nor shall this
Agreement interfere in anyway with the right of the Company to assign Executive
to other duties or responsibilities or to terminate Executive’s employment at
any time.
          (c) No right to payment or any other interest under this Agreement
shall be assignable by Executive or by any spouse or beneficiary and no such
right or other interest shall be subject to attachment, execution or levy of any
kind. This Agreement may and shall be assigned or transferred to, and shall be
binding upon any successor of the Company, and such successor shall be deemed
substituted for the Company under the terms of this Agreement.
          (d) This Agreement is unfunded and intended to constitute a
non-qualified deferred compensation arrangement, and Executive is a member of a
select group of officers and key management employees of the Company. Nothing in
this Agreement shall be deemed or construed to create a trust fund of any kind
or to grant a property interest of any kind to Executive or any beneficiary. To
the extent that Executive or any beneficiary acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Company.
          (e) This Agreement is intended to comply with the requirements of Code
Section 409A, and notwithstanding any provision herein to the contrary, it shall
be operated, administered and construed consistent with such intent.
          (f) This Agreement shall be governed and construed in accordance with
the laws of the State of North Carolina, except to the extent such laws are
preempted by the laws of the United States of America.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
an officer thereunder duly authorized so to do, and Executive has accepted and
executed this Agreement, all as of the day and year first above written.

                  ENPRO INDUSTRIES, INC.    
 
           
 
  By:          /s/ Richard C. Driscoll
 
   
 
      Name:    Richard C. Driscoll    
 
      Title:      Senior Vice President — Human    
 
                     Resources & Administration    
 
                “Company”    
 
           
 
      /s/ Ernest F. Schaub                   Print Name:      Ernest F. Schaub  
 
 
                “Executive”    

6